DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 are currently pending.  Claims 14 and 15 have been cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 8,
The prior art of record teaches a credential provider for providing a credential set to a credential carrier for gaining access to a physical space, the credential provider comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the credential provider, when provided at the same site as the physical space, to:

wherein, when a network connection between the credential provider and server is unavailable, the credential provider performs instructions that, when executed by the processor, cause the credential provider to:
obtain a request to provide a credential set for a physical space;
retrieve a credential set from the local memory, the credential set being usable to gain access to the physical space indicated in the request; and
provide, as long as the first validity time of the credential set has not expired, the credential set to the credential carrier.
The prior art of record fails to expressly teach that the credential carrier is enabled to be used as an electronic key to gain access to the physical space when the credential set is provided to the credential carrier.
The method of independent claim 1 and the non-transitory computer readable medium of claim 13 are allowed for the same reasons as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ARUMUGAM (U.S. Publication 2016/0269392) teaches a centralized server which stores online passwords and offline passwords ([0046]), said offline passwords stored in a memory of a device which is operatively coupled to the 
VOSSOUGHI (U.S. Publication 2020/0250896) teaches in [0070] that when there is no connection to a server, identification data for passes are uploaded to an attendant’s handheld device 450 via a communication link.
ROBINSON (U.S. Publication 2017/0018130) teaches in [0063] a server 610 which manages keys and access passes, said keys may be tie limited; in [0069] that access may be granted dependent upon the time of day, a local manager 710, and a mobile device 800.
MOSS (US Publication 2014/0373111) teaches a server w/ database, in communication with a lock and smart device, wherein the lock is capable as functioning as a stand-alone lock which carrier out authentication process at the point of access. Moss fails to expressly teach that the server preloads said lock with credential sets or that the credential sets are provided if a validity time has not expired.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIONNE PENDLETON/           Primary Examiner, Art Unit 2689